     Case 2:20-cv-01354-JTM-DPC Document 18 Filed 01/07/21 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


COLONY INSURANCE CO.                                   CIVIL ACTION


VERSUS                                                 NO: 20-1354


WINDOW WORLD OF                                         SECTION: “H”
BATON ROUGE, LLC



                          ORDER AND REASONS
      Before the Court is Defendant Window World of Baton Rouge, LLC’s
Motion to Abstain, Stay, or Dismiss (Doc. 8). For the following reasons, the
Motion is GRANTED.


                              BACKGROUND
      This suit arises out of a coverage dispute between Defendant Window
World of Baton Rouge, LLC (“Window World”) and its insurer Plaintiff Colony
Insurance Co. (“Colony”) regarding damage that is the subject of a lawsuit filed
in the 24th Judicial District Court of Louisiana (the “State Court Action”). In
the State Court Action, homeowners Robert and Erin Larsen brought suit
against Mashood Kahn, the prior owner of their home, alleging that he was

                                       1
      Case 2:20-cv-01354-JTM-DPC Document 18 Filed 01/07/21 Page 2 of 7




aware of, and failed to disclose at the sale, significant defects in the property,
including improperly installed windows that resulted in water intrusion into
the structure. In response, Kahn filed a third-party demand against Window
World alleging that it is responsible for the alleged improper window
installation. Window World’s insurer, Colony, accepted the claim and is
providing Window World a defense under reservation of rights.
      In this diversity action, Colony seeks a declaratory judgment that it does
not owe Window World coverage in the State Court Action. Subsequent to the
filing of this action, Window World filed a third-party demand against Colony
in the State Court Action, alleging that it is entitled to defense and indemnity
therein under its policy with Colony. In this motion, Window World asks this
Court to abstain from exercising jurisdiction over this matter in light of its
claims against Colony in the State Court Action. It also seeks dismissal for
improper service and venue.


                              LAW AND ANALYSIS
      The Declaratory Judgment Act provides that, in a case of actual
controversy within its jurisdiction, “any court of the United States, upon the
filing of an appropriate pleading, may declare the rights and other legal
relations of any interested party seeking such declaration, whether or not
further relief is or could be sought.” 1 This Act is “an enabling act, which confers
discretion on the courts rather than an absolute right on a litigant.” 2 The Fifth
Circuit has outlined a three-part test for district courts to use when considering

      1 28 U.S.C. § 2201(a).
      2 Wilton v. Seven Falls Co., 505 U.S. 277, 287 (1995) (quoting Pub. Serv. Comm’n of
Utah v. Wycoff Co., 344 U.S. 237, 241 (1952)).
                                              2
      Case 2:20-cv-01354-JTM-DPC Document 18 Filed 01/07/21 Page 3 of 7




whether to decide or dismiss a declaratory judgment action. 3 A federal district
court must determine: “(1) whether the declaratory action is justiciable; (2)
whether the court has the authority to grant declaratory relief; and (3) whether
to exercise its discretion to decide or dismiss the action.” 4
       Here, it is undisputed that an actual controversy exists, given the State
Court Action currently pending. The Court also finds that it has jurisdiction
and authority to grant the relief requested. 5 Defendant therefore challenges
only the third prong and asks this court to decline to exercise jurisdiction over
this action.
       The Fifth Circuit has provided courts with seven non-exclusive factors to
consider when determining how to exercise its discretion in an action for
declaratory relief. 6 These factors are:
       1) whether there is a pending state action in which all of the
          matters in controversy may be fully litigated;
       2) whether the plaintiff filed suit in anticipation of a lawsuit filed
          by the defendant;
       3) whether the plaintiff engaged in forum shopping in bringing the
          suit;
       4) whether possible inequities in allowing the declaratory plaintiff
          to gain precedence in time or to change forums exist;
       5) whether the federal court is a convenient forum for the parties
          and witnesses;


       3 See Orix Credit All., Inc. v. Wolfe, 212 F. 3d 891, 895 (5th Cir. 2000).
       4 Sherwin-Williams Co. v. Holmes Cty., 343 F.3d 383, 387 (5th Cir. 2003)
       5 Abstention is not mandatory because Window World brought its claims in the State

Court Action after this action was filed. See Gulf Offshore Logistics, LLC v. Norris, No. CV
16-8247, 2016 WL 7097383, at *6 (E.D. La. Dec. 5, 2016) (“This District Court, however, has
held that filing sequence strictly matters.”).
       6 Sherwin-Williams Co., 343 F.3d at 388.

                                                3
      Case 2:20-cv-01354-JTM-DPC Document 18 Filed 01/07/21 Page 4 of 7




       6) whether retaining the lawsuit would serve the purposes of
          judicial economy; and
       7) whether the federal court is being called on to construe a state
          judicial decree involving the same parties and entered by the
          court before whom the parallel state suit between the same
          parties is pending. 7
These factors, known as the Trejo factors, have been subsequently grouped into
three higher-level considerations. 8 The first grouping concerns the proper
allocation of decision-making between state and federal courts. 9 The second
grouping concerns fairness. 10 The third grouping concerns efficiency. 11
       The Trejo factors are not exclusive, and district courts can consider a
variety of factors in determining whether to decide or dismiss a declaratory
judgment action. 12 “Fundamentally, the district court should determine
whether the state action provides an adequate vehicle for adjudicating the
claims of the parties and whether the federal action serves some purpose
beyond mere duplication of effort.” 13
       The first Trejo factor, which concerns comity and efficiency, 14 lends favor
to dismissing the instant action. There is currently a pending state court action
in which all of the matters in this declaratory judgment action may be fully
litigated. The issue of whether Colony owes Window World coverage for the


       7 Id. (citing St. Paul Ins. Co. v. Trejo, 39 F.3d 585 (5th Cir. 1994)).
       8 Brit UW Ltd., 2018 WL 4184565, at *3 (citing Sherwin-Williams Co., 343 F.3d at
390–92).
       9 Sherwin-Williams Co., 343 F.3d at 390.
       10 Id. at 391.
       11 Id.
       12 Rowan Companies, Inc. v. Griffin, 876 F.2d 26, 29 (5th Cir. 1989).
       13 Magnolia Marine Transp. Co., Inc. v. Laplace Towing Corp., 964 F.2d 1571, 1581

(5th Cir. 1992) (quoting PPG Indus., Inc. v. Cont’l Oil Co., 478 F.2d 674, 682 (5th Cir. 1973)).
       14 Sherwin-Williams Co., 343 F.3d at 391.

                                                  4
     Case 2:20-cv-01354-JTM-DPC Document 18 Filed 01/07/21 Page 5 of 7




damage to the Larsen’s home is squarely before the state court. Further, the
state court will already be deciding issues such as the timing and extent of
damages that are relevant to the question of coverage. Colony takes issue with
the fact that Window World did not file its third-party demand against it in
the State Court Action until two months after this matter was initiated and on
the same day that the instant motion was filed. The timing of the filing does
not, however, change the fact that there is currently a state action pending in
which all of the matters in controversy may be fully litigated. The Fifth Circuit
has held that “if the federal declaratory judgment action raises only issues of
state law and a state case involving the same state law issues is pending,
generally the state court should decide the case and the federal court should
exercise its discretion to dismiss the federal suit.” 15 Accordingly, this matter
weighs heavily in favor of dismissal.
      The next three factors “analyze whether the plaintiff is using the
declaratory judgment process to gain access to a federal forum on improper or
unfair grounds.” 16 When Colony filed the instant action, it was not yet a party
to the State Court Action but it was representing Window World in that action
under reservation of rights. Colony therefore filed this action in anticipation of
the coverage dispute between it and Window World. Colony’s filing of this
action before it was added as a party to the State Court Action appears clearly
to have been an effort to secure a federal forum for its coverage dispute.
Accordingly, the Court finds that these factors weigh in favor of dismissal.




      15   Id. at 390–91.
      16   Id. at 391.
                                        5
      Case 2:20-cv-01354-JTM-DPC Document 18 Filed 01/07/21 Page 6 of 7




      The     next     two     Trejo    factors    “primarily      address     efficiency
considerations.” 17 These factors also weigh in favor of dismissal. While this
Court does not view either action as significantly more convenient for the
parties, the existence of the State Court Action “renders this declaratory
judgment action unnecessary and duplicative.” 18 The Court, therefore, finds
that the interests of efficiency and judicial economy are better served by
dismissal. The last factor is not applicable in this matter, as the Court is not
being called upon to construe a state judicial decree.
      Accordingly, upon balancing the Trejo factors, the Court finds that the
interests of fairness and judicial efficiency are better served if the declaratory
judgment action is dismissed. “[T]he state action provides an adequate vehicle
for adjudicating the claims of the parties” and the federal action does not serve
any purpose “beyond mere duplication of effort.” 19 The Court therefore need
not address Defendant’s other arguments in this motion.


                                   CONCLUSION
      For the foregoing reasons, Defendant’s Motion is GRANTED, and this
matter is DISMISSED WITHOUT PREJUDICE.




      17  Id. at 392.
      18  Gulf Offshore Logistics, LLC v. Norris, No. CV 16-8247, 2016 WL 7097383, at *7
(E.D. La. Dec. 5, 2016).
       19 Magnolia Marine Transp. Co., Inc., 964 F.2d at 1581.

                                              6
Case 2:20-cv-01354-JTM-DPC Document 18 Filed 01/07/21 Page 7 of 7




              New Orleans, Louisiana this 7th day of January, 2021.


                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               7
